Citation Nr: 0504113	
Decision Date: 02/15/05    Archive Date: 02/22/05	

DOCKET NO.  02-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
inguinal hernia repair, with ilioinguinal neuropathy, 
currently evaluated as 30 percent disabling.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from April 1971 to 
May 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the Waco, 
Texas. Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO expanded the grant of service 
connection for residuals of a left inguinal hernia repair to 
include ilioinguinal nerve neuropathy and assigned an 
increased rating of 30 percent from May 16, 2001.  The 
veteran has appealed the amount of the increase.  

The veteran testified at a video conferencing hearing before 
the undersigned in July 2003 in connection with his appeal.  
A transcript of the hearing was prepared and is of record 
before the Board.  

In March 2004, following the hearing, the Board remanded the 
case to the RO for additional evidentiary and procedural 
development.  The RO subsequently confirmed and continued the 
30 percent rating for the disability at issue and returned 
the case to the Board for further review on appeal.  


FINDINGS OF FACT

1.  Residuals of left inguinal hernia repair with 
ilioinguinal neuropathy consist of intermittent pain and 
sensory problems in the left testicle and groin, pain on 
palpation, ilioinguinal nerve neuralgia secondary to surgical 
entrapment, and a left well-healed inguinal hernia scar.  

2.  Left ilioinguinal neuropathy is not equivalent to more 
than moderate incomplete paralysis of the ilioinguinal nerve.  

3.  The inguinal hernia surgical scar is not disfiguring or 
unstable, does not cause limitation of motion or limitation 
of function, is not tender or painful, and does not cover an 
area of at least 6 square inches.  
CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
residuals of a left inguinal hernia repair with ilioinguinal 
neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4. 114, 4.124a, Diagnostic Codes 
7838, 8530, 8570 (2004); 38 C.F.R. § 4.119, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (as in effect since August 3, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the October 2001 rating decision, the 
May 2002 Statement of the Case and October 2002, March 2003 
and September 2004 Supplemental Statements of the Case cite 
the law and regulations that apply to the appeal and explain 
why the RO denied the veteran's claim.  The October 2002 
Supplemental Statement of the Case sets forth the text of the 
VCAA regulations.  

In addition, in June 2001 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  

In addition, the March 2004 letter advised the veteran that 
the evidence necessary to substantiate his claim included 
evidence that the service-connected disability at issue had 
worsened and met the criteria for an increased rating, thus 
satisfying the requirements of Quartuccio.  The letters 
served to put him on notice of the applicability and effect 
of the VCAA and of his rights and responsibilities under the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

In the present case, the initial VCAA notification letter 
sent to the veteran in June 2001 was mailed before the rating 
decision that led to the present appeal, but such letter did 
not provide the information required by Quartuccio and to 
that extent did not satisfy the VCAA requirements as set 
forth in the statute, the implementing regulations, and 
judicial precedent.  The VCAA requirements were not satisfied 
in full until March 2004, when the second VCAA notification 
letter was sent.  Therefore, the furnishing of complete 
notice under the VCAA was not timely within the meaning of 
Pelegrini II.  



However, the CAVC in Pelegrini II left open the possibility 
that an error in the timing of a VCAA notice may be found to 
be non prejudicial to a claimant.  All the VCAA requires is 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board finds that the defect with respect to the timing of 
the VCAA notice requirement in this case was harmless error.  
The requisite notice was not furnished before the first AOJ 
adjudication but was subsequently provided during the period 
in which development of the evidence pertaining thereto was 
being actively developed pursuant to the Board's remand.  

Following the September 2004 notice the claim was reviewed 
before the transfer and recertification to the Board, and a 
supplemental statement of the case was issued.  As a result 
of the September 2004 VCAA notification, the veteran had an 
opportunity to submit evidence and argument in support of the 
claim.  

Therefore, notwithstanding Pelegrini, to decide the appeal at 
the present time does not result in prejudice to the veteran.  
The Board perceives no possible prejudice that could result 
to him as the result of the adjudication of the appeal 
without the issuance of a further VCAA notice.  

The facts and circumstances of the case do not reflect any 
deprivation of rights conferred by the VCAA.  Given that 
fact, a remand for additional notice would provide no benefit 
to the veteran but would prejudice him by further delaying a 
decision on appeal.


With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit evidence.  
Although the VCAA notice letter does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to submit to VA any evidence 
pertaining to the claim.  It is clear that he has actual 
knowledge of the need to submit all relevant evidence to VA, 
as evidenced by the fact that he has regularly submitted 
copies of outpatient treatment records to the RO for 
consideration in connection with his claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence as to the 
issues decided herein has been developed to the fullest 
extent possible.  All available relevant service department 
and VA documents have been obtained.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurement efforts have not been made.  The 
veteran has had several VA examinations and has testified at 
a videoconferencing hearing in connection with his claim.  He 
has not reported any additional treatment records to be 
obtained.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The rating schedule provides that 30 percent rating for an 
inguinal hernia that is "small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible."  To warrant the next higher rating of 60 
percent, the maximum rating available for inguinal hernia, 
the hernia must be "large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable."  38 C.F.R. § 4.114, 
Code 7338 (2004).  

The rating schedule provides a noncompensable rating for 
ilioinguinal nerve paralysis of mild or moderate degree.  A 
maximum rating of 10 percent is provided for severe to 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, Code 
8530 (2004).  The same criteria apply to neuralgia of the 
ilioinguinal nerve.  38 C.F.R. § 4.124a, Code 8730 (2004).  

Neuralgia of the cranial or peripheral nerves characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  See nerve involved for diagnostic code number and 
rating.  38 C.F.R. § 4.124 (2004).  

Under the criteria in effect before August 3, 2002, for 
ratings for scars, Code 7803 provided for a 10 percent rating 
for superficial scars that were poorly nourished with 
repeated ulceration.  Under Code 7804, a 10 percent rating 
was provided for superficial scars that were tender and 
painful on objective demonstration.  Under Code 7805, scars 
were ratable on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.119, Codes 7803, 7804, 7805 (as 
in effect before August 3, 2002).  


Under the revised regulations, ratings are provided for scars 
other than of the head, face, or neck.  38 C.F.R. § 4.118, 
Codes 7801 to 7805 (2004).  The new regulations pertaining to 
scars do not include substantive changes that affect this 
case.  

Diagnostic Code 7801 pertaining to scars, other than on the 
head, face, or neck that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.119, 
Codes 7803, 7804, 7805 (as in effect since August 3, 2002).  

Diagnostic Code 7802 pertaining to scars other than those 
involving the head, face, or neck that are superficial and 
that do not cause limited motion involving an area or areas 
of 144 square inches (929 sq. cm.) or greater warrant a 10 
percent rating.  38 C.F.R. § 4.119, Codes 7803, 7804, 7805 
(as in effect since August 3, 2002).  

Diagnostic Code 7803 provides that scars, superficial, 
unstable, warrant a 10 percent rating.  38 C.F.R. § 4.119, 
Codes 7803, 7804, 7805 (as in effect since August 3, 2002).  

Diagnostic Code 7804 provides that scars, superficial, 
painful on examination, warrant a 10 percent rating.  38 
C.F.R. § 4.119, Codes 7803, 7804, 7805 (as in effect since 
August 3, 2002).  

Diagnostic Code 7805 provides that scars, other, will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.119, Codes 7803, 7804, 7805 (as in effect since 
August 3, 2002).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual Background

In January 1999 the RO granted service connection for a scar, 
residual of left inguinal herniorrhaphy, and assigned a 
noncompensable rating from September 1998, the month in which 
the veteran's original service connection claim for received.  

The evidence of record showed that in June 1972, during 
service, the veteran had undergone surgical repair of a 
symptomatic left inguinal hernia.  A 10 percent rating was 
later assigned from July 1999.  

The veteran underwent a VA examination in August 2002 in 
connection with the current claim for an increased rating, 
which was received in May 2001.  He reported that while on 
active duty in 1972, he had developed a large painful bulge 
in the left inguinal area and that surgery was performed.  
Since the surgery he had experienced intense pain in the left 
inguinal area which occurred at least once a week and lasted 
from five minutes to an hour.  Physical activity brought on 
the pain.  The condition affected his occupation as a 
detention officer in that the physical requirements of the 
job could bring about flareups of pain.  

On examination there was no recurrence of left inguinal 
hernia.  There was pain on palpation of the inguinal canal.  
There was an 8-centimeter linear surgical scar with 
tenderness to palpation associated with the scar.  There was 
no underlying tissue loss, inflammation, edema or keloid 
formation.  There was no disfigurement or limitation of 
function associated with the scar.  The diagnoses included 
residuals of left inguinal herniorrhaphy with neuritis of the 
left inguinal nerve, and recurring left inguinal hernia not 
found. 

At his July 2003 video conferencing hearing, the veteran 
testified that his physicians thought that he might have a 
pinched nerve and recommended that exploratory surgery be 
performed, but that he did not want to have the surgery 
because it was "not a guaranty."  He related that the 
recurring pain bothered him at work because of the exertion 
and physical training involved, but that he had to keep the 
pain to himself because he did not want to jeopardize his 
job.  He related that he was not taking any medications other 
than Tylenol, which he sometimes used during flare-ups.  

VA outpatient treatment records show that in May 2001 the 
veteran was seen for complaints that included swelling of the 
left testicle.  He related that during the last six months he 
had experienced pain with walking plus a burning sensation.  
It was noted that a mass was palpable in the inguinal area 
with cough on digital examination.  A surgical evaluation was 
suggested.  In November 2001 it was noted on examination that 
there was no scrotal mass or palpable hernia, though 
palpation of the left testicle and lifting of one inguinal 
canal induced mild pain.  The clinical assessment was left 
groin pain.  The veteran refused surgery.  

The veteran had a VA examination in May 2004 pursuant to the 
Board remand.  He described intermittent pain and sensory 
problems in the left testicle and groin that caused him to 
jump, grab his crotch, and swing his leg around.  The veteran 
stated that he might go 3 to 4 weeks without an attack, but 
then have several over three days.  The pain seemed to be 
relieved by rubbing the area and swinging his leg around.  He 
had not missed work because of the pain.  He did not use 
braces or a truss.  

On examination, there was a flat well-healed left inguinal 
hernia scar measuring 8 inches in length and 1/8 of an inch 
in width.  The scar was not red.  There was palpable 
underlying scar tissue that was normal for the condition.  No 
defect in the inguinal ring was palpable.  The hernia seemed 
to have been corrected.  The veteran described abnormal skin 
sensation and decreased pin perception below the scar and 
continuing over the left scrotum.  No hypersensitivity was 
noted.  Palpating the lateral deep scar tissue under the skin 
incision caused an abnormal sensation to radiate into the 
testicle.  The diagnoses were left inguinal hernia, repaired, 
not recurrent; and ilioinguinal nerve neuralgia secondary to 
surgical entrapment.  The examiner commented that the veteran 
had maintained an active productive lifestyle without 
neurolysis by a general surgeon, cutaneous electrical 
stimulation, tranquilizers or antidepressants and the veteran 
was urged to continue.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  

Consequently, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2004).  As described in the record, 
the veteran's service-connected inguinal hernia repair 
residuals consist of chronic pain in the groin and left 
testicle areas, a surgical scar, and pain and sensory changes 
resulting from entrapment of the ilioinguinal nerve.  There 
is residual scar tissue in the area of the incision.  

All of the elements of the herniorrhaphy residuals have been 
included in a single 30 percent rating assigned under 
Diagnostic Code 7338, the code for inguinal hernia.  Under 
that code, the rating to be assigned is determined according 
to whether the hernia is shown to be recurrent in nature and 
if so, whether it is readily reducible, irremediable or 
supported by a truss or belt.  The current 30 percent rating 
presupposes a recurrent hernia that is small, if 
postoperative, or, if unoperated, is irremediable, not well 
supported by truss, or not readily reducible.  

In the present case, the recurrence of left inguinal hernia 
is not shown, but the veteran continues to experience 
substantial pain in the area which results in significant 
disability.  This pain is not sufficient in and of itself to 
support the next higher rating of 60 percent under Code 7338, 
inasmuch as the regulatory criteria specify that a large 
postoperative and recurrent hernia must be present for that 
rating and that such hernia not be well supported under 
ordinary conditions or not be readily reducible if it is 
inoperable.  Clearly, the express requirements of the rating 
criteria are not met in this case, nor does the level of 
disability described in the record more nearly approximate 
the criteria for such rating under Code 7338.  38 C.F.R. 
§ 4.7 (2004).  

Since the herniorrhaphy residuals also include a scar and 
neurological deficit, both of which are potentially ratable 
under other codes, the question of whether a separate rating 
is assignable for the scar under the scar codes or for 
ilioinguinal neuralgia under the nerve codes must be 
addressed.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Separate schedular evaluations are warranted where 
applicable diagnostic codes apply to different manifestations 
of the same disability); Bierman v. Brown, 6 Vet. App. 125, 
130 (1994).  

The assignment of multiple separate ratings for the same 
service-connected disability is mandated in circumstances 
where the ratings are not "duplicative of or overlapping 
with" the symptomatology of other conditions.  Esteban, Id, 6 
Vet. App. 259, 261-62 (1994).  If duplication and overlapping 
are avoided, separate ratings do not contravene a VA 
regulation that prohibits the pyramiding of ratings for 
service-connected disabilities.  38 C.F.R. § 4.25 (2004).  

Ilioinguinal neuropathy resulting from impingement of the 
ilioinguinal nerve constitutes pathology that is not 
duplicative of or overlapping with the symptomatology rated 
under Code 7838.  The examination and treatment records are 
consistent in showing that the neuropathy is manifested by 
pain and sensory changes in the area of the surgery and in 
the left testicular area and is diagnosed as severe 
neuralgia.  Under the rating criteria, however, severe 
neuralgia is not the equivalent of severe or complete 
paralysis of the ilioinguinal nerve for the purpose of 
assigning a compensable rating under Codes 8530 and 8730 
since, under 38 C.F.R. § 4.124, severe neuralgia does not 
constitute more than moderate incomplete paralysis, which is 
rated noncompensably disabling.  Accordingly, there is no 
basis for the assignment of a separate compensable rating for 
the ilioinguinal neuralgia.  

The rating criteria for skin disorders, including scars, were 
changed effective August 3, 2002.  Until recently, the law 
provided that where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative 
judicial process has been concluded, the version most 
favorable to the claimant must be applied unless Congress has 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary has done so.  Karnas v. Brown, 1 Vet. App. 
308 (1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  

However, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent that Karnas conflicts 
with precedent opinions of the United States Supreme Court 
and the Federal Circuit.  The VA General Counsel has held 
that Karnas is inconsistent with such precedent.  See also 
VAOPGCPREC 7-03.  

Therefore, the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Accordingly, the revised criteria apply for 
the period after August 3, 2002, and the prior criteria apply 
for the period before that date.  

In the present case, it makes no difference whether the old 
or the new rating criteria for skin disorders are applied 
since there is no basis for the assignment of a compensable 
rating under either version.  The scar is essentially 
asymptomatic and is not adherent to the underlying tissues.  
It does not result in limitation of motion or other 
impairment of function, is not unstable, and does not cover 
an area of 6 square inches or greater.  

The presence of tenderness to palpation associated with this 
scar was noted on one examination, but this finding is 
inconsistent with other medical records which attribute the 
pain to the underlying structures, especially the left 
inguinal canal.  The scar is not shown to warrant a separate 
compensable evaluation under either version of the applicable 
rating criteria.  

The Board finds that a preponderance of the evidence of 
record is against the veteran's claim for an increased 
rating.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
see also 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Extraschedular Consideration

Although no higher schedular rating is available to the 
veteran for his left inguinal hernia repair residuals, an 
increased rating is potentially assignable on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2004).  The RO has cited the regulation and has considered 
its application in this case.  

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in 38 C.F.R. § 3.321(b)(1) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  

The CAVC has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by the specified officials at the VA Central 
Office.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  
However, the CAVC clarified in Bagwell v. Brown, 9 Vet. App. 
337 (1996), that it did not read the regulation to preclude 
the Board from affirming an RO conclusion that a claim did 
not meet the criteria for submission to these Central Office 
officials pursuant to § 3.321(b)(1) or from reaching such a 
conclusion on its own.  

In this case, the veteran has described difficulty satisfying 
the physical requirements of his job as a detention officer, 
both in maintaining the requisite level of physical fitness 
and in having to restrain prisoners.  However, he has not 
missed time from work due to his hernia disability other than 
to attend VA treatment appointments nor is there evidence 
that he is unable to perform his job in a satisfactory 
manner.  

The record on appeal does not show that the service-connected 
hernia residuals require frequent hospitalization.  No 
argument has been expressed that the veteran experiences 
disability greater than that endured by any other claimant 
with an equivalent condition and no such disability is shown.  
Occupational impairment is contemplated in the rating 
currently assigned.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that a disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The Board is unable to find that the service-connected 
disability results in an unusual disability picture that 
renders impractical the application of the regular schedular 
rating standards such as to warrant referral of the claim for 
consideration of an extraschedular rating.  Accordingly, the 
disability is not shown to be unusual or exceptional in 
nature such as to warrant referral of his case to the 
Director or Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to a rating higher than 30 percent for residuals 
of a left inguinal hernia repair with ilioinguinal neuropathy 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


